Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (USPGPub 2011/0230747).
Regarding claims 1, 5 and 7, Rogers teaches providing a PLGA substrate [0018] and coating it with a later that is an insulator [0040] followed by the deposition of what can be semiconductor elements and electrodes that may be connected [0094][0013] and wherein the electrodes may be made from magnesium and a semiconductor element may be made from molybdenum disulfide [0031][0091] wherein in the disclosure of Rogers, all elements are listed at some point as being possibly bioresorbable, meaning that they will dissolve inside a living host in some time frame. Rogers fails to teach wherein the insulating layer is explicitly water soluble or wherein the channel layer is present in “particle form”.  However, the insulating layer of Rogers is either water soluble or water insoluble and limited to a very large group of materials.  Given a limited number of choices (water soluble or not), it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either material wherein both materials would be expected to function properly in the invention of the prior art with a reasonable expectation of success.  However, it is the position of the examiner that, given the knowledge that water is the primary constituent of the human 
Regarding claim 2, the teachings of Rogers are as shown above.  Rogers fails to teach explicitly wherein the channel layer is deposited in a square waveform shape.  However, this change from the shape of Rogers would constitute a mere change in shape of the channel layer of Rogers, wherein the Court has long held that in the absence of a new and unexpected result arising from the provision of a new shape for a prior art item, a new shape for the prior art item is unpatentable over the prior art shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, it is noted that claim 2 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art invention is at least as capable of being formed as claimed as the current invention.
Regarding claim 3, the requirements of the claim are recitations of possible intended use, wherein the prior art being the same as the current invention is presumed to be at least as capable of the intended use as the current invention.
Regarding claim 4, the claim states what would be a material property of the devices formed wherein a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Regarding claim 8, the teachings of Rogers are as shown above. Rogers fails to explicitly state that the channel layer is polycrystalline.  However, given a limited number of possibilities limited to amorphous, single crystal and polycrystalline materials, it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of the material types above for the channel layer material of Rogers. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further given that Rogers does not explicitly describe single crystal materials which often require very specific processing conditions to form, it is the positon of the examiner that generally the group of Rogers would likely be more narrowly associated with amorphous and polycrystalline materials.
Regarding claim 9, the claim states what would be a material property of the devices formed wherein a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Response to Arguments
	With regards to the applicants’ arguments, the applicant primarily argues that the prior art fails to teach wherein the barrier layer may exist simultaneously above and below the electrode and channel layer.  As shown in Fig. 2 of the current specification, the channel layer and electrode layers are stacked in a coplanar manner relative to one another in the stacking order of the medical device. However, this is the same in the prior art of Rogers wherein he shows that all electrical components may be encapsulated within layer of barrier material [0011] and are coplanar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717